Matter of Sanders v New York City Dept. of Hous. Preserv. & Dev. (2015 NY Slip Op 03037)





Matter of Sanders v New York City Dept. of Hous. Preserv. & Dev.


2015 NY Slip Op 03037


Decided on April 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2015

Gonzalez, P.J., Mazzarelli, Saxe, Manzanet-Daniels, Clark, JJ.


104145/12 14776 14775

[*1] In re Rena Susan Sanders, Petitioner-Appellant,
vNew York City Department of Housing Preservation and Development, et al., Respondents-Respondents.


Rena Susan Sanders, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Ingrid R. Gustafson of counsel), for respondents.

Appeals from orders, Supreme Court, New York County (Doris Ling-Cohan, J.), entered January 16, 2014 and February 27, 2014, deemed appeals from judgment, same court and Justice, entered March 17, 2014, dismissing the proceeding, brought pursuant to CPLR article 78, seeking to, among other things, annul respondent New York City Department of Housing Preservation and Development's (HPD) determination, dated December 21, 2007, which discharged petitioner from her employment, and, so considered, the judgment unanimously affirmed, without costs.
The court correctly dismissed the proceeding as time-barred. Petitioner failed to commence this proceeding within four months of receiving notice of her termination (CPLR 217[1]; see Matter of Vadell v City of New York Health & Hosps. Corp. , 233 AD2d 224, 225 [1st Dept 1996]). Petitioner received notice by letter on December 26, 2007, and did not commence this proceeding until November 5, 2012 — almost five years later.
This proceeding is not timely under CPLR 205(a). Pursuant to that section, this proceeding is only timely if it would have been timely when petitioner commenced a federal action. Petitioner commenced a federal action on April 24, 2009, approximately a year after the time limit for commencing this proceeding. Accordingly, this proceeding would not have been timely at the time of commencement of the federal action.
Even if the four-month statute of limitations in this proceeding did not begin to run until August 14, 2008, when HPD purportedly rejected petitioner's demand for a hearing, this proceeding is still untimely, as petitioner did not commence it or the federal action within four months of that date.
The court correctly applied a four-month statute of limitations to all of petitioner's claims in this proceeding challenging HPD's determination (see Butler v Wing , 275 AD2d 273, 275-276 [1st Dept 2000], lv denied  95 NY2d 770 [2000]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 9, 2015
DEPUTY CLERK